Citation Nr: 0807973	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-23 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for chronic synovitis 
and patellar chondromalacia of the right knee, currently 
rated as 10 percent disabling.

2.  Entitlement to an increased rating for chronic synovitis 
and patellar chondromalacia of the left knee, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to March 
1976 with subsequent reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in June 2007 for further development.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on the 
appellant's part.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

The case was remanded in June 2007, in part, for medical 
clarification regarding any recurrent subluxation or lateral 
instability.  The RO duly requested such clarification, but 
the VA examiner who conducted the July 2007 examination 
failed to expressly address this question.  The Board notes 
that such clarification may be critical in view of opinions 
by VA's General Counsel to the effect that separate ratings 
may be assigned for knee disability under Diagnostic Codes 
5257 and 5003 where there is X-ray evidence of arthritis in 
addition to recurrent subluxation or lateral instability.  
See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Although 
the Board regrets further delay in appellate review, 
appellate review is not proper until medical clarification is 
obtained.  

In view of the need to remand for further medical 
clarification, the Board believes it appropriate to also 
direct appropriate action to comply with certain notice 
requirements outlined by the Court in the recent case of 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008). 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should furnish the veteran an 
appropriate notice letter in compliance 
with the guidance set forth in Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).  

2.  The veteran should be scheduled for a 
VA knee examination.  The claims file 
should be made available for review.  If 
deemed medically appropriate, x-ray 
studies should be conducted.  All 
examination findings should be clearly 
reported to allow for application of VA 
rating criteria for the knees.  Range of 
motion should be reported along with the 
point (in degrees) where motion is 
limited by pain.  Any additional 
functional loss due to fatigue, weakness, 
and/r incoordination should also be 
reported.  

     The examiner should clearly report 
whether there is recurrent subluxation 
and/or lateral instability and, if so, 
whether it is slight, moderate, or 
severe.  

3.  After completion of the above, the RO 
should review the examination report to 
ascertain that the question regarding 
recurrent subluxation and/or lateral 
instability is clearly addressed by the 
examiner.  If not, the examination report 
should be returned to the examiner for 
clarification.  

4.  Once it is determined that the 
examination report clearly addresses the 
question of recurrent subluxation and/or 
lateral instability, the RO should review 
the record and determine if higher 
(and/or separate) ratings are warranted.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).







 Department of Veterans Affairs


